Name: Decision of the EEA Joint Committee No 11/97 of 14 March 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: economic geography;  maritime and inland waterway transport;  international law;  political framework;  European construction
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/41 DECISION OF THE EEA JOINT COMMITTEE No 11/97 of 14 March 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 27/96 (1); Whereas Commission Directive 96/40/EC of 25 June 1996 establishing a common model for an identity card for inspectors carrying out port State control (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 56b (Council Directive 95/21/EC) in Annex XIII to the Agreement: 56ba. 396 L 0040: Commission Directive 96/40/EC of 25 June 1996 establishing a common model for an identity card for inspectors carrying out port State control (OJ No L 196, 7. 8. 1996, p. 8). Article 2 The texts of Commission Directive 96/40/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 14 March 1997. For the EEA Joint Committee The President C. DAY (1) OJ No L 186, 25. 7. 1996, p. 80. (2) OJ No L 196, 7. 8. 1996, p. 8.